                Case 2:21-cr-00020-RAJ Document 1 Filed 01/13/21 Page 1 of 7




 1                                                         The Honorable Michelle L. Peterson
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
       UNITED STATES OF AMERICA,                         NO.       MJ21-017
10
                              Plaintiff,
11                                                       COMPLAINT FOR VIOLATION
12
                                                         18 U.S.C. § 2422(b)
13                       v.
       JUSTICE EMANUAEL B. GALLOWAY,
14
                              Defendant.
15
16
17 BEFORE, the Honorable Michelle L. Peterson, United States Magistrate Judge, U.S.
18 Courthouse, Seattle, Washington.
19                                           COUNT 1
                                  (Attempted Enticement of a Minor)
20
            On or about October 7, 2020, in King County, within the Western District of
21
     Washington, and elsewhere, JUSTICE EMANUAEL B. GALLOWAY attempted to use a
22
     means and facility of interstate and foreign commerce to knowingly persuade, induce,
23
     entice, and coerce an individual who had not attained the age of 18 years to engage in
24
     sexual activity for which any person can be charged with a criminal offense.
25
            All in violation of Title 18, United States Code, Section 2422(b).
26
            And the complainant states that this Complaint is based on the following
27
     information:
28

      COMPLAINT/United States v. Galloway - 1                              UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:21-cr-00020-RAJ Document 1 Filed 01/13/21 Page 2 of 7




 1         I, Special Agent Benjamin Williamson, being duly sworn under oath, depose and
 2 say:
 3                                             INTRODUCTION
 4         1.      I am a Special Agent with the Federal Bureau of Investigation (FBI) and
 5 have been since February 2007. I am currently assigned to the Seattle Division’s
 6 Headquarters Office. As an FBI Special Agent, I investigate criminal violations relating
 7 to child exploitation and child pornography, including violations pertaining to the illegal
 8 production, distribution, receipt and possession of child pornography, and material
 9 involving the sexual exploitation of minors in violation of 18 U.S.C. §§ 2251, 2252,
10 2252A, 2422, and 2426. I have received specialized training from the FBI Academy
11 consisting of legal classes, investigative techniques, evidence preservation and collection,
12 financial related crimes, and other law enforcement training classes. Additionally, I have
13 been certified in the FBI’s Basic and Advanced Online Covert Employee Courses
14 pertaining to online undercover activity, as well as the FBI’s Digital Extraction
15 Technician (DExT) Course related to digital evidence extraction and review. Through my
16 training and experience, I have developed an understanding of common habits and
17 practices used by those engaged in criminal acts against children. I have reviewed
18 numerous examples of child sexual abuse material (as defined in 18 U.S.C. § 2256(8)). I
19 have participated in the execution of numerous search warrants which involved child
20 exploitation and/or child sexual abuse material offenses. I have also been the affiant on
21 numerous search warrants relating to child exploitation investigations.
22         2.      The facts set forth in this Complaint are based on my own personal
23 knowledge; knowledge obtained from other individuals during my participation in this
24 investigation, including other law enforcement officers; review of documents and records
25 related to this investigation; communications with others who have personal knowledge
26 of the events and circumstances described herein; and information gained through my
27 training and experience. I have not set forth each and every fact known to me as a result
28 of this investigation but only those facts I believe necessary to establish probable cause to

     COMPLAINT/United States v. Galloway - 2                              UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
                Case 2:21-cr-00020-RAJ Document 1 Filed 01/13/21 Page 3 of 7




 1 conclude that JUSTICE EMANUAEL B. GALLOWAY committed the offense charged
 2 in this Complaint.
 3         3.      As further detailed below, based on my investigation and the investigation
 4 of other law enforcement officers, I submit there is probable cause to believe that
 5 GALLOWAY committed the offense of attempted enticement of a minor.
 6         4.      This Complaint is being presented electronically pursuant to Local
 7 Criminal Rule CrR 41(d)(3).
 8                               SUMMARY OF THE INVESTIGATION
 9         5.      This investigation arose from an undercover operation targeting individuals
10 using the internet to meet and have sex with minors.
11         6.      On or about September 29, 2020, an undercover Seattle Police Detective
12 (UC), posted a message on the social media platform Doublelist with the title “Looking
13 for the right one.” The body of the message read, “I am your not so normal ma. I have
14 lots of interests and not ur typical lifestyle. I do not like judgmental folks…just walk
15 away. Are you the Daddy (must be legal).” On or about October 1, 2020, an individual,
16 later identified as GALLOWAY, responded to the post from an e-mail address with a
17 message that read “Hey, im here to please not judge”. The response also included a
18 picture of a nude adult male. GALLOWAY’s response began a lengthy communication
19 stream between the GALLOWAY and the UC that included email, social media platform
20 messages, text messages, and phone calls, which continued over the following several
21 days.
22         7.      GALLOWAY asked the UC to move the conversation to the Kik social
23 media platform, and the UC provided GALLOWAY with her Kik username.
24 GALLOWAY contacted the UC via Kik username “jgallow2094” and display name
25 “Justice Galloway.” GALLOWAY continued to send the UC emails containing
26 photographs of himself with an erect penis and other images of himself. The UC also
27 received a photograph of GALLOWAY from his Kik account and observed another
28 picture of GALLOWAY on his Kik profile. A Washington State Department of

     COMPLAINT/United States v. Galloway - 3                               UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:21-cr-00020-RAJ Document 1 Filed 01/13/21 Page 4 of 7




 1 Licensing records search returned a photograph of JUSTICE EMANUAEL B.
 2 GALLOWAY, born in 1984, which matched the photographs GALLOWAY sent the UC
 3 and the picture on the Kik profile. The UC told GALLOWAY she was a “pedo mom” of
 4 active girls, who were purportedly 6 and 11 years old. The UC made it clear she engaged
 5 in sexual activity with her children and that other adults frequently engaged in sexual acts
 6 with them. GALLOWAY expressed his interest to the UC and stated on Kik “…Taboo is
 7 my fave.” GALLOWAY asked the UC for pictures and asked the UC if she wanted to
 8 “hang out” and “Can daddy play to ?”.
 9         8.      The UC asked GALLOWAY to continue the conversation over text
10 message and provided GALLOWAY with a telephone number to reach her.
11 GALLOWAY then texted the UC from his telephone number. Online records showed
12 this number was subscribed to by “Galloway, Justice.” GALLOWAY discussed over text
13 message his sexual interest in children, stating he had been fantasizing about children for
14 a very long time. GALLOWAY stated he used to live with a friend who had a ten-year-
15 old daughter and one night she fondled his erect penis.
16         9.      The UC told GALLOWAY over text message that her daughters were
17 getting too old for her preference and the regular guys that “come play” with them are
18 getting boring to watch. The UC stated, “my girls are 6 and 11” to which GALLOWAY
19 responded, “11 is nice still and 6”. The UC texted “u’ll think i’m sick..but i think i like
20 ynger than 5”. GALLOWAY responded, “Oh see to me its hot and a turn on.”
21         10.     GALLOWAY asked the UC if she was ever worried. The UC told
22 GALLOWAY that she had never been in trouble and had a screening process.
23 GALLOWAY stated he would follow any rule to get the opportunity to live out his
24 fantasy. The UC asked GALLOWAY which one of her children he was interested in or if
25 he was interested in both children. GALLOWAY stated he felt like saying both was
26 being greedy but told the UC he wanted both. GALLOWAY and the UC discussed
27 meeting on October 7, 2020, because the girls had a half day of school then.
28

     COMPLAINT/United States v. Galloway - 4                                UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                    Case 2:21-cr-00020-RAJ Document 1 Filed 01/13/21 Page 5 of 7




 1 GALLOWAY stated he would miss his own death for this opportunity. GALLOWAY
 2 stated that his name was “Justice.”
 3              11.      The UC called GALLOWAY on October 6, 2020 to the same phone
 4 number he provided at approximately 10:41 a.m. 1, but he did not answer. The UC then
 5 received a call from GALLOWAY from the same number at approximately 10:53 a.m.
 6 The UC asked GALLOWAY if he was drug and disease free (DDF), as she did not want
 7 to take a 6 and 11-year-old to a doctor’s office for sexually transmitted disease (STD)
 8 testing. GALLOWAY told the UC he was DDF, but that he would still use a condom.
 9 The UC told GALLOWAY she did not want him to do “ass to mouth” with either of the
10 girls and that he was not allowed to be violent. GALLOWAY told the UC he would not
11 be violent and that she had very good rules.
12              12.      The UC asked GALLOWAY over text message what he wanted to do.
13 GALLOWAY responded via text, “Um idk i am in to oral like eating em out, and idk lol
14 Just normal stuff Idk lol, Yeah I am a lot hard lol…” GALLOWAY then text the UC a
15 picture of his erect penis. GALLOWAY later stated he wanted to perform oral sex on the
16 children and have sex with them. The UC told GALLOWAY that the six-year-old wanted
17 him to bring her Skittles, to which GALLOWAY responded “Hahah i think skittles is a
18 pretty good trade lol”.
19              13.      On October 7, 2020, at approximately 10:12 a.m., the UC provided
20 GALLOWAY with the address of a hotel in Tukwila, WA at which to meet the UC and
21 her children. Detectives with the Seattle Police established surveillance outside of the
22 hotel and had an arrest team within a hotel room. At approximately 10:40 a.m., a man
23 matching GALLOWAY’s appearance was observed by surveillance arriving at the hotel
24 parking in a white Toyota Camry. At that time, the UC received a text from
25 GALLOWAY stating “Here,” and the UC sent GALLOWAY a text message containing
26 the hotel room number. GALLOWAY went to the hotel room and knocked on the door,
27
28
     1
         All times referenced herein are in Pacific Daylight Time (PDT).
         COMPLAINT/United States v. Galloway - 5                             UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
               Case 2:21-cr-00020-RAJ Document 1 Filed 01/13/21 Page 6 of 7




 1 where he was subsequently taken into custody. GALLOWAY’s driver’s license found on
 2 his person confirmed his identity. Search incident to arrest revealed a closed pack of
 3 Skittles in GALLOWAY’s pocket.
 4         14.     GALLOWAY was interviewed after waiving his Miranda rights. During
 5 the interview, GALLOWAY admitted to coming to the hotel room to engage in sexual
 6 acts with a six-year-old girl and an eleven-year-old girl while their mother recorded the
 7 acts. GALLOWAY confirmed his cellular telephone number and his email addresses
 8 were the same as used by the UC to communicate with him. GALLOWAY confirmed
 9 that he was the only one with access to his cellular phone.
10         15.     I know that it would be a violation of RCW 9A.44.073 (Rape of a Child in
11 the First Degree) for GALLOWAY to engage in sexual intercourse with a child under the
12 age of twelve to whom he is not married.
13
14                                             CONCLUSION
15         16.     Based on the above facts, I respectfully submit that there is probable cause
16 to believe that JUSTICE EMANUAEL B. GALLOWAY committed the offense charged
17 in Count 1 above.
18
19
20
21
22
23
24
25
26
27
28

     COMPLAINT/United States v. Galloway - 6                               UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
               Case 2:21-cr-00020-RAJ Document 1 Filed 01/13/21 Page 7 of 7




1          The above-named agent provided a sworn statement attesting to the truth of the
2 foregoing Complaint and Affidavit submitted to me by reliable electronic means pursuant
3 to Fed. R. Crim. Proc. 4.1(a), and the Court hereby finds that there is probable cause to
4 believe the Defendant committed the offense set forth in the Complaint.
5
6          Dated this _____th day of January, 2021.
7
8
                                               Michelle L. Peterson
9
                                               United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     COMPLAINT/United States v. Galloway - 7                             UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
